Exhibit 10.27

 

[giuxln5czapj000001.jpg]

March 8, 2018

Kelly N. Cook

Via electronic mail

 

Dear Kelly,

 

This letter confirms the offer of employment with Pier 1 Services Company (the
“Company”), a subsidiary of Pier 1 Imports, Inc., for the position of Executive
Vice President, Marketing in Fort Worth, Texas, effective March 19, 2018 (“Start
Date”) pursuant to the terms of the attached Employment Term Sheet (“Exhibit
A”). The position reports to the President and Chief Executive Officer at a
starting base salary of $450,000 per year ($17,307.69 bi-weekly), subject to
required withholdings for applicable taxes and voluntary pay deductions.

This offer of employment is contingent upon the completion, receipt and review
of all references and background checks currently underway, each subject to the
Company's approval and approval of the Employment Term Sheet by the Compensation
Committee of the Board of Directors of Pier 1 Imports, Inc.

You represent and warrant to the Company that (a) on the date you sign and
accept the terms of this offer letter, you have affirmatively provided notice
(written and verbal) to Sears Holdings Corporation (“Sears”) that you have
accepted an offer of employment with the Company, in accordance with the
Addendum to Agreements between you and Sears, dated February 6, 2018, in which
Sears provided a waiver, with respect to your employment with the Company, of
the non-competition provision set forth in your Executive Severance Agreement
with Sears, dated March 17, 2015, (b) as of the Start Date with the Company, you
are not subject to any obligation, written or oral, containing any
non-competition provision or any other restriction that would result in any
restriction on your ability to accept and perform this or any other position
with the Company or any of its affiliates, and (c) you are not (i) a member of
any board of directors, board of trustees or similar governing body of any
for-profit, non-profit or not-for-profit entity, or (ii) a party to any
agreement, written or oral, with any entity under which you would receive
remuneration for your services, except as disclosed to and approved by the
Company in advance of the Start Date. You agree that you will not (A) become a
member of any board or body described in clause (c)(i) of the preceding sentence
or (B) become a party to any agreement described in clause (c)(ii) of the
preceding sentence, in each case without the prior written consent of the
Company, such consent not to be unreasonably withheld. Further, you agree you
will not disclose or use, in violation of any obligation of confidentiality, any
information that you acquired as a result of any previous employment or
otherwise.

If this letter and the attached Employment Term Sheet correctly sets forth your
understanding of the Company’s offer of employment, then please sign where
indicated below to acknowledge your acceptance and return a copy to me.

Sincerely,

 

Pier 1 Services Company

By: Pier 1 Holdings, Inc., its managing trustee

By: /s/ Christine Murray

 

Christine Murray, Senior V.P. – Human Resources

 

and Chief Human Resources Officer

 

 

Agreed to:

 

/s/ Kelly N. Cook

 

March 8, 2018

Kelly N. Cook

 

Date

 

 

 

cc: Alasdair James

 

 

 

--------------------------------------------------------------------------------

Exhibit “A”

 

EMPLOYMEnT Term Sheet

FOR

Kelly N. Cook

 

This term sheet summarizes the principal terms and conditions of the proposed
employment of Kelly N. Cook (“Executive”) by Pier 1 Services Company
(“Company”), effective upon the Start Date as defined in the attached letter.

 

Position

 

 

Executive Vice President, Marketing

 

Office Location

 

Company Headquarters, Fort Worth, Texas

 

Duties and Reporting Relationships

 

 

Duties commensurate with position, reporting directly to President and Chief
Executive Officer.

Base Salary

 

 

$450,000 per year, subject to annual review by the Compensation Committee of the
Board of Directors of Pier 1 Imports, Inc.

 

Sign on Bonus

 

$75,000 payable upon completion of 60 days of employment; subject to pro rata
clawback in the event Executive voluntarily leaves the Company or is terminated
for Cause (as defined in the Executive Agreement referenced below) within 12
months following the Start Date.

 

Additional $50,000 payable upon completion of one year of service; subject to
pro rata clawback in the event Executive voluntarily leaves the Company or is
terminated for Cause (as defined in the Executive Agreement referenced below)
within 12 months following payment of the award.

 

Annual short-term incentives

 

Participation in the Company’s Fiscal Year 2019 annual short-term cash incentive
program at a level commensurate with other senior officers. Future fiscal year
programs are subject to Compensation Committee authorization and approval.

 

Initial Time-Based Stock Award

 

Initial time-based restricted stock award having a value equal to $225,000,
granted upon the Start Date.  Number of shares to be determined based on
$225,000 value divided by the 30-day trailing average of the closing price of
Pier 1 Imports, Inc. common stock as of the Start Date.  Vests in equal annual
installments on each of the first three anniversaries of the grant date, subject
to Executive’s continued employment with the Company at the time of vesting.

 

Performance-Based Stock Award

 

Performance-based restricted stock award having a target value equal to $337,500
(75% of base salary) granted at the time of the Fiscal Year 2019 long-term
equity incentive grants (on or about 4/20/18), subject to and as approved by the
Compensation Committee.   Number of shares to be determined based on $337,500
value divided by the 30-day trailing average of the closing price of Pier 1
Imports, Inc. common stock as of the grant date.  

 

--------------------------------------------------------------------------------

 

Future Equity Awards

 

 

Eligible beginning in Fiscal Year 2020 for grants of stock awards under the
Company’s long-term equity incentive program at a level commensurate with other
senior officers.  Future fiscal year grants are subject to Compensation
Committee authorization and approval.

 

Severance

 

As of the Start Date, the Company and Executive will enter into an Executive
Agreement providing for 12 months of salary continuation in the event
Executive’s employment with the Company is terminated by the Company without
Cause or by Executive without Good Reason (each as defined in the Executive
Agreement).  

 

Non-Compete, Non-Solicitation and Non-Disclosure

 

Based on your access to and use of Confidential Information as described in the
Executive Agreement, you will be subject to non-compete and vendor, customer and
employee non-solicitation provisions for a period of one year following your
termination of employment, and non-disclosure provisions following your
termination of employment.

 

Group insurance plan

 

Eligible to participate in Company broad-based managed health plan, long-term
disability, short-term disability, dental insurance, accident insurance, vision
and life insurance, and a prescription drug plan.  Subject to terms of plans.

 

The Company will reimburse Executive for COBRA costs pending eligibility for
Company’s welfare benefit plans.

 

Stock purchase plan

 

Eligible to purchase Pier 1 Imports, Inc. stock through contributions of up to
20% of eligible compensation, plus Company matching contributions of 25% of
amounts contributed.  Subject to plan terms.

 

Deferred compensation plan

 

Eligible participation includes matching contributions equal to 100% of the
first 1% of eligible compensation deferred and 50% of the next 4% of eligible
compensation deferred.  Subject to plan terms.

 

40l(k) retirement plan

 

Eligible participation includes matching contributions based on pre-tax
contributions to the plan equal to 100% of the first 1% of eligible compensation
to the plan and 50% of the next 4% of eligible compensation contributed to the
plan.  Subject to plan terms.

 

Relocation

 

Up to $90,000 in accordance with the Company's standard relocation policy.

 

Vacation

 

Four weeks of vacation granted upon date of hire.

 

Merchandise discount

 

25% discount on Pier 1 Imports merchandise.  Subject to Associate Discount
Policy.

 

-END-

 